            Case 1:19-cv-01279-TJK Document 29 Filed 10/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                        )
BUZZFEED INC.,                                        )
                                                      )
       Plaintiffs,                                    )
                                                      )      Civil Action No. 19-cv-1279 (TJK)
       v.                                             )
                                                      )
U.S. DEPARTMENT OF JUSTICE, et al                     )
                                                      )
       Defendants.                                    )

                        NOTICE OF WITHDRAWAL OF MOTION

       Plaintiffs hereby withdraw their Emergency Motion for Court Order Requiring

Defendants to Reprocess Records Before the November 3, 2020 Presidential Election in Light of

the President’s Recent Declassification and Waiver.


                                                      RESPECTFULLY SUBMITTED,

                                                      /s/ Matthew V. Topic

                                                      Matthew Topic
                                                      LOEVY & LOEVY
                                                      311 North Aberdeen, 3rd Floor
                                                      Chicago, IL 60607
                                                      T: (312) 243-5900
                                                      foia@loevy.com
                                                      DC Bar No. IL0037
                                                      Counsel for Jason Leopold and BuzzFeed
                                                      Inc.
